EXHIBIT 10.1
MEMBERSHIP INTEREST PURCHASE AGREEMENT
among
WESTMORELAND RESOURCES, INC.,
WRI PARTNERS, INC.,
WESTMORELAND COAL COMPANY,
ABSALOKA COAL, LLC,
and
FEEDSTOCK INVESTMENTS IV, LLC
DATED EFFECTIVE OCTOBER 16, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
1. PURCHASE AND SALE; RESTATEMENT OF OPERATING AGREEMENT
    2  
2. THE WRI MEMBERSHIP INTEREST
    2  
3. CLOSING DATE
    2  
4. CONSIDERATION FOR PURCHASE OF WRI MEMBERSHIP INTEREST
    3  
5. OPTION TO ACQUIRE ADDITIONAL MEMBERSHIP INTERESTS
    8  
6. FAILURE TO SATISFY SECOND PAYMENT CONDITION: RIGHT OF INVESTOR AND WRI TO
REQUIRE TRANSFER OF MEMBERSHIP INTEREST
    9  
7. BREACH LIQUIDATION
    11  
8. WITHDRAWAL
    14  
9. WRI BUYOUT OPTION
    14  
10. INVESTOR’S REPRESENTATIONS AND WARRANTIES
    16  
11. REPRESENTATIONS AND WARRANTIES OF WRI AND WRI SUB
    19  
12. CERTAIN TAX MATTERS
    28  
13. CLOSING DELIVERIES
    35  
14. POST-CLOSING MATTERS
    36  
15. APPORTIONMENT OF LIABILITIES AND OBLIGATIONS
    39  
16. INDEMNIFICATION
    39  
17. WESTMORELAND COAL COMPANY GUARANTEE
    43  
18. MISCELLANEOUS
    44  

i



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
EXHIBITS
   
Exhibit A
  Form of Assignment of Member Interest
Exhibit B
  Form of Amended and Restated Operating Agreement for Absaloka Coal, LLC
Exhibit C
  Form of Approval Escrow Agreement
Exhibit D
  Private Letter Ruling Request
Exhibit E
  Form of Fixed Payment Note
Exhibit F
  Form of Contingent Payment Obligation
Exhibit G
  Form of Investor Pledge Agreement
Exhibit H
  Form of Investor Parent Guarantee
Exhibit I
  Form of IRS Audit Escrow

ii



--------------------------------------------------------------------------------



 



MEMBERSHIP INTEREST PURCHASE AGREEMENT
     This Membership Interest Purchase Agreement (this “Agreement”), dated
effective October 16, 2008, is between WESTMORELAND RESOURCES, INC., a Delaware
corporation (“WRI”), WRI PARTNERS, INC., a Delaware corporation (“WRI Sub”),
WESTMORELAND COAL COMPANY, a Delaware corporation (“WCC”), FEEDSTOCK INVESTMENTS
IV, LLC, a Delaware limited liability company (“Investor”), and ABSALOKA COAL,
LLC, a Delaware limited liability company (“Absaloka” or the “Company”).
RECITALS
     A. WRI and WRI Sub are currently the sole members of Absaloka.
     B. The terms by which Absaloka is governed are currently set forth in the
Amended and Restated Limited Liability Company Operating Agreement of Absaloka
dated September 10, 2008, between WRI and WRI Sub (the “Original Operating
Agreement”).
     C. WRI desires to sell to Investor and Investor desires to purchase from
WRI all of the WRI Membership Interest in Absaloka pursuant to the terms and
conditions of this Agreement, and concurrently herewith, WRI Sub and Investor
desire to amend and restate the Original Operating Agreement (the “Restated
Operating Agreement”), in accordance with the terms described herein and in the
Restated Operating Agreement.
AGREEMENT
     IN CONSIDERATION of the Equity Payment set forth below in Section 4.1, the
incurrence by Investor of the Contingent Payment Obligation and the issuance of
the Fixed Payment Note, as set forth below in Section 4.2, the grant by WRI Sub
of the Investor Options, as set forth in Section 5, the mutual promises set
forth in the Restated Operating Agreement, and

 



--------------------------------------------------------------------------------



 



other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, WRI, WRI Sub, Investor and Absaloka agree as follows:
     1. Purchase and Sale; Restatement of Operating Agreement. WRI agrees to
sell and assign the WRI Membership Interest to Investor and Investor agrees to
purchase the WRI Membership Interest from WRI, and WRI Sub grants to Investor
the Investor Options, all pursuant to the terms and conditions of this
Agreement. At the Closing, WRI will assign the WRI Membership Interest to
Investor, free and clear of all Liens and encumbrances created by, through or
under WRI, and shall execute an Assignment of Member Interest in substantially
the form of Exhibit A hereto (the “Member Assignment”). At the Closing, Investor
and WRI Sub will enter into the Restated Operating Agreement in substantially
the form of Exhibit B hereto. Defined terms used herein which are not defined
herein shall have the meanings ascribed thereto in the Restated Operating
Agreement. Section 18.11 contains a list of terms defined herein and in the
Restated Operating Agreement, with references to the Sections of this Agreement
and the Restated Operating Agreement where such definitions are located.
     2. The WRI Membership Interest. The “WRI Membership Interest” shall be
WRI’s entire right, title and interest as a member of Absaloka. WRI, WRI Sub and
Investor agree that, after giving effect to the transactions contemplated
herein, WRI shall no longer be a member of Absaloka, and WRI Sub and Investor
shall have the respective Membership Interests in Absaloka as are set forth in
the Restated Operating Agreement.
     3. Closing Date. The closing of the purchase and sale of the WRI Membership
Interest and the granting of the Investor Options (the “Closing”) shall be held
at the offices of Davis Graham & Stubbs LLP, 1550 Seventeenth Street, Denver,
Colorado on October 16, 2008 or at such other date and place as the parties
shall agree.

2



--------------------------------------------------------------------------------



 



     4. Consideration for Purchase of WRI Membership Interest. In consideration
of the purchase of the WRI Membership Interest, Investor shall deliver to WRI
the Equity Payment (as defined in Section 4.1) and the Fixed Payment Note and
shall assume the Contingent Payment Obligation (as defined in Section 4.2).
          4.1 Equity Payment. The cash portion of the purchase price for the WRI
Membership Interest shall be $4,000,000 (the “Equity Payment”), payable by wire
transfer of immediately available funds as follows: (a) Investor shall pay
$2,000,000 of the Equity Payment to WRI in cash at the Closing; and (b) Investor
shall pay the remaining $2,000,000 of the Equity Payment in cash into an escrow
account with First Interstate Bank, as escrow agent, pursuant to an escrow
agreement substantially in the form of Exhibit C hereto (the “Approval Escrow”),
pending the following (the “Second Payment Conditions”): (A) receipt of the
following on or prior to April 1, 2009: (i) receipt from the Internal Revenue
Service (“IRS”) of a private letter ruling (the “Private Letter Ruling”)
granting, to Investor’s and WRI’s reasonable satisfaction, the rulings requested
in the Private Letter Ruling Request attached as Exhibit D hereto (a “Favorable
Ruling”); (ii) receipt by Absaloka of approval of the Second Crow Lease and the
Crow Sublease from the Bureau of Indian Affairs (“BIA Approval”); and
(iii) assignment of contracts for the sale of coal produced from the Sublease
representing at least 90% of the production subject to sales contracts from the
Absaloka Mine to which WRI is a party and (B) at April 1, 2009, none of WRI,
WCC, Investor, nor Investor Parent (as defined in Section 4.2(e) below), shall
have commenced a voluntary bankruptcy proceeding or consented to the appointment
of a receiver, liquidator, assignee, custodian, or trustee for the purpose of
winding up its affairs. The satisfaction or waiver of the Second Payment
Conditions shall be determined in accordance with the procedures set forth in
Section 6.

3



--------------------------------------------------------------------------------



 



          4.2 Deferred Payments.
          (a) At the Closing, Investor (i) shall execute and deliver to WRI a
promissory note substantially in the form of Exhibit E hereto (the “Fixed
Payment Note,” amounts payable in respect of which being referred to as the
“Fixed Payment Obligation”) and (ii) shall assume the Contingent Payment
Obligation substantially in the form of Exhibit F (collectively, the Contingent
Payment Obligation and the Fixed Payment Note shall be referred to as the
“Deferred Payment Notes,” the Contingent Payment Obligation and the Fixed
Payment Obligation shall be referred to as the “Deferred Payment Obligations,”
and payments made pursuant to the Deferred Payment Obligations shall be referred
to as the “Deferred Payments”).
          (b) Under the Fixed Payment Note, and subject to the terms thereof,
Investor shall pay to WRI $2,000,000 each calendar quarter (prorated for each
partial quarter), which amount shall be inclusive of accrued interest at a rate
of 10% per annum on the unpaid balance of the Fixed Payment Note; provided,
however, that such amount shall be increased by the amount of any Fixed Payment
Note payment postponed from a prior calendar quarter pursuant to the terms of
the Fixed Payment Note. Payments under the Fixed Payment Note will be payable in
arrears commencing with a payment for the quarter ended December 31, 2008, until
the earlier of (i) total principal payments of $27,215,982 having been made, and
(ii) December 31, 2012 (the “Maturity Date”). On the Maturity Date, all
remaining principal and accrued interest on the Fixed Payment Note shall become
due and payable. The Fixed Payment Note may not be prepaid.
          (c) The Contingent Payment Obligation is based on the amount of Indian
Coal Production Tax Credits (the “Indian Coal Production Tax Credits”), as
determined under Section 45(e) of the Internal Revenue Code of 1986, as amended
(the “IRC” or “Code”),

4



--------------------------------------------------------------------------------



 



attributable to Absaloka’s production and sale of Indian coal, within the
meaning of Section 45(e)(9) of the Code (“Indian Coal”) from the Sublease, that
is allocated to Investor pursuant to the Restated Operating Agreement. Under the
Contingent Payment Obligation, and subject to the terms thereof, Investor is
required pay to WRI for each calendar quarter an amount equal to the excess of
(i) 90% of the Indian Coal Production Tax Credits that have been allocated by
Absaloka to Investor under the Restated Operating Agreement during the
immediately preceding calendar quarter over (ii) aggregate payments made to WRI
or into the Approval Escrow, as provided for in subsection (d) below, as
applicable, including interest, under the Fixed Payment Note in respect of such
quarter. The amount of Indian Coal Production Tax Credits allocated to Investor
by Absaloka for each calendar quarter shall be set forth in the Quarterly Report
provided for in Section 14.1.
          (d) Investor shall make the Deferred Payments to WRI by wire transfer
of immediately available funds to an account designated in writing by WRI.
Deferred Payments shall be made within ten (10) Business Days after receipt by
Investor of an invoice (the “Invoice”) from WRI (a copy of which shall be
delivered to Absaloka) delivered after the end of each calendar quarter, which
Invoice shall include the Quarterly Report and indicate accrued amounts payable
under each of the Deferred Payments, with payments under the Fixed Payment Note
to be applied first to accrued and unpaid interest and thereafter to outstanding
principal; provided, however, that any Deferred Payments shall be paid into the
Approval Escrow until the satisfaction or waiver of the Second Payment
Conditions in accordance with the procedures set forth in Section 6. Upon the
satisfaction or waiver of the Second Payment Conditions, all amounts held in the
Approval Escrow, including any earnings therein, shall be paid to WRI.

5



--------------------------------------------------------------------------------



 



          (e) The Deferred Payment Obligations shall be recourse obligations of
Investor and shall be secured by a pledge by Investor to WRI of Investor’s
entire Membership Interest in Absaloka pursuant to a Pledge Agreement
substantially in the form of Exhibit G hereto (the “Investor Pledge”). In
addition, an affiliate of Investor that is the direct or indirect owner of 100%
of the issued and outstanding membership interests of Investor (“Investor
Parent”), shall be obligated, pursuant to a Guaranty substantially in the form
of Exhibit H hereto (the “Investor Parent Guaranty”), to guaranty the payment by
Investor of all Deferred Payments. The amount of the guaranty shall be limited
to 90% of the Indian Coal Production Tax Credits allocated by Absaloka to
Investor in respect of the period covered by the Invoice, subject to the
aggregate limit set forth below (the “Guaranteed Amount”). The Guaranteed Amount
in respect of any calendar quarter shall be reduced by the amount of any cash
distributions made by Absaloka (including tax distributions) to Investor during
such calendar quarter which are applied by Investor toward payment of the
Deferred Payment Obligations, or paid to Absaloka in the event of a Cash
Deficit, as provided for in subsection (f) below. The aggregate Guaranteed
Amount is limited to the lesser of (i) $70,000,000 or (ii) 90% of the cumulative
Indian Coal Production Tax Credits allocated by Absaloka to Investor reduced by
the amount of all cash distributions made by Absaloka (including tax
distributions) to Investor at any time which are or were applied by Investor
toward payment of the Deferred Payment Obligations, or paid to Absaloka in the
event of a Cash Deficit, as provided for in subsection (f) below.
          (f) If at any time after satisfaction or waiver of the Second Payment
Conditions the Manager of Absaloka notifies Investor and WRI in writing that
Absaloka is experiencing a Cash Deficit (as defined in the Restated Operating
Agreement), Investor shall thereafter make the Deferred Payments directly to
Absaloka until it is notified by the Manager of

6



--------------------------------------------------------------------------------



 



Absaloka in writing that Absaloka no longer is experiencing a Cash Deficit. WRI
shall treat such payment to Absaloka as satisfying an equal amount of any
accrued and unpaid Deferred Payment Obligations. Investor shall notify WRI of
the amount and timing of such payments to Absaloka. Absaloka shall treat such
payments as a loan from WRI to Absaloka, pursuant to the provisions of
Section 4.6(c) of the Restated Operating Agreement, to be repaid out of first
available funds of Absaloka.
          (g) The following shall constitute Termination Events, the occurrence
of which will terminate the Deferred Payment Obligations in accordance with
their terms, the Investor Pledge and the Investor Parent Guaranty:
          (i) the exercise by Investor or WRI of the right to require transfer
of Investor’s Membership Interest in accordance with the provisions of Section 6
of this Agreement; or
          (ii) a Breach Liquidation of Absaloka in accordance with the
provisions of Section 7 of this Agreement or the terms of the Restated Operating
Agreement.
          (h) The following shall constitute Credit Termination Events, the
occurrence of which will terminate the Investor Pledge, the Investor Parent
Guaranty, and the Contingent Payment Obligation, and cause the Fixed Payment
Obligation to be suspended until Cash Payout or withdrawal by Investor occurs:
          (i) a Disqualification Event or a Disallowance Event, as provided
under Section 12 of this Agreement; or

7



--------------------------------------------------------------------------------



 



          (ii) the enactment of an amendment in or to the Code that eliminates
the Indian Coal Production Tax Credits that are available to Absaloka from the
production and sale of coal from the Sublease (“Change in Law”).
          (i) If Absaloka does not provide tax information to Investor by
April 1 of any year, as required by Section 7.1(b)(v) of the Restated Operating
Agreement, Investor shall be entitled to suspend the Deferred Payments until
such tax information is received. Upon receipt of such tax information, Investor
shall pay to WRI the full amount of any suspended Deferred Payments.
     5. Option to Acquire Additional Membership Interests.
          (a) WRI Sub hereby grants to Investor options, exercisable up to five
times, with each exercise occurring prior to December 31, 2012 (the “Investor
Options”) to purchase additional membership interests in Absaloka (the “Option
Interests”). Each Option may be exercised for a purchase price of $1,000,000
(the “Option Price”). Upon exercise of the Investor Option, Payout and Cash
Payout shall be extended in accordance with Section 5.2(e) of the Restated
Operating Agreement.
          (b) Each Option shall become exercisable upon receipt by Investor of
notice from Absaloka, given pursuant to Section 7.1(b)(vi) of the Restated
Operating Agreement, that a Projected Payout Date (as defined in the Restated
Operating Agreement) is expected to occur within 75 days (the “Projected Payout
Date Notice”), and shall be exercisable only if Investor is not then in default
under this Agreement, the Restated Operating Agreement, the Contingent Payment
Obligation or the Fixed Payment Note. Each Option shall be exercised by delivery
by Investor to WRI Sub (with a copy to Absaloka) of a notice (the “Option
Notice”) within 60 days of receipt of the Projected Payout Date Notice, during
which period, pursuant to the terms of the

8



--------------------------------------------------------------------------------



 



Restated Operating Agreement, Payout may not occur. The acquisition by Investor
of any Option Interest shall become effective upon WRI Sub’s receipt of (i) the
Option Notice, and (ii) the Option Price, which shall be due and payable no
later than five (5) days following the date of the Option Notice by wire
transfer of immediately available funds to an account designated by WRI Sub.
Should Investor exercise any Option, WRI Sub shall execute and deliver to
Investor concurrently with payment of the Option Price an assignment of the
Option Interest, free and clear of all Liens and encumbrances created by,
through or under WRI Sub, in a form substantially similar to the Member
Assignment.
          (c) The Investor Option shall be extinguished during a Credit
Disallowance Period (as defined in the Restated Operating Agreement).
     6. Failure to Satisfy Second Payment Condition: Right of Investor and WRI
to Require Transfer of Membership Interest.
          6.1 If the Second Payment Conditions are not satisfied or waived by
April 1, 2009, Investor shall be entitled, on or before April 15, 2009, and WRI
shall be entitled, on or before April 30, 2009, to require that Investor sell,
and WRI purchase, all of Investor’s WRI Membership Interest. If either Investor
or WRI make such election, the electing party shall notify the other party and
Absaloka on or before April 15, 2009 or April 30, 2009, respectively, and,
effective as of the date of such notice:
          (a) The Restated Operating Agreement shall, automatically and without
any further action, be amended and restated to (i) provide for allocations from
(A) if the election was made on or before April 15, 2009, the date of the
Restated Operating Agreement; or (B) if the election was made after April 15,
2009, January 1, 2009, of all items of Absaloka 99.9% to WRI Sub and 0.1% to
Investor; and (ii) delete Section 6.5, and shall also otherwise be amended in
the

9



--------------------------------------------------------------------------------



 



discretion of the Manager of Absaloka; provided, however, that no amendment of
the Restated Operating Agreement may impose obligations on Investor in respect
of its remaining Membership Interest;
          (b) in consideration of the purchase of Investor’s Membership Interest
and retroactive reduction in allocations to Investor from Absaloka,
          (i) WRI shall pay to Investor $2,000,000, net of 20% of any interest
income recognized by WRI as a result of WRI’s ownership of the Approval Escrow
for tax purposes;
          (ii) amounts in the Approval Escrow shall be distributed to Investor;
          (iii) the Deferred Payments shall be cancelled;
          (iv) the Investor Options and the Coal Options shall be cancelled; and
          (v) the Investor Parent Guaranty and the Investor Pledge shall be
cancelled.
          (c) WRI and Investor agree to execute joint instructions to the escrow
agent to implement determinations made pursuant to this Section 6.
          6.2 If Investor does not elect to require the transfer of Investor’s
Membership Interest by April 15, 2009 and WRI does not make such election by
April 30, 2009, the Second Payment Conditions shall be deemed to have been
waived and amounts in the Approval Escrow shall be distributed to WRI.
          6.3 If a Favorable Ruling is not received from the IRS, Investor’s
sole remedy for breach of the tax representations set forth in Section 11.18
shall be the election to require the actions set forth in this Section 6.

10



--------------------------------------------------------------------------------



 



     7. Breach Liquidation.
          7.1 Upon the occurrence of (i) a final, non-appealable determination
by a court or other judicial body that WRI has acted with gross negligence or
willful misconduct in its operation of the Absaloka Mine; (ii) any of the
following occurrences where such occurrence has a Material Adverse Effect on
Absaloka, (A) the invalidation, cancellation or other termination, or suspension
of the Sublease or either of the First Crow Lease or Second Crow Lease, or any
other agreement upon which the validity or effectiveness of any such Sublease or
lease depends in whole or in part; (B) any modification, amendment, or
reformation of or to any such Sublease, lease or other agreement; (C) any
failure to obtain any required final, binding and nonappealable governmental
approvals of any such Sublease, lease or other agreement or of mining plans or
other permission or authority necessary for Absaloka to conduct the contemplated
mining activities under the Sublease; or (D) failure to obtain a permit under
the Surface Mining Control and Reclamation Act for lands within the Second Crow
Lease by January 1, 2010; or (iii) the taking of any action under Section 6.5 of
the Restated Operating Agreement without the consent of Investor (each, a
“Breach Liquidation Event”), Investor shall be entitled to require the
liquidation of Absaloka and to assert a claim against WRI as set forth in this
Section 7. At the election of WRI, with the consent of Investor, not to be
unreasonably withheld, conditioned or delayed, an Affiliate of WRI may satisfy
WRI’s obligation under this Section 7.
          7.2 Breach Liquidation Procedures. In the event of a Breach
Liquidation:
          (a) Absaloka’s assets shall be revalued in accordance with Treasury
Regulations §1.704-1(b)(2)(iv)(f)(5)(ii) and the net profit or loss therefrom
shall be allocated among the Members of Absaloka (without regard to any
unexercised Investor Options or Coal Options) in accordance with Treasury
Regulations §1.704-1(b)(2)(iv)(g). The capital accounts of

11



--------------------------------------------------------------------------------



 



the Members immediately after this allocation shall be referred to herein as
“Booked-Up Capital Accounts.”
          (i) The value of the Sublease shall be determined by agreement of the
Members.
          (ii) If the Members are unable to agree on the value of the Sublease,
the value shall be determined by Erhardt, Keefe, Steiner & Hottman PC (or such
other person or firm as shall be reasonably acceptable to the Members), which
shall value the Sublease (including any previously exercised Coal Options) at
the Discounted Cash Flow Value thereof, in accordance with the provisions of the
Restated Operating Agreement.
          (b) Absaloka shall distribute to Investor an amount in cash equal to
Investor’s Booked-Up Capital Account in full redemption and retirement of
Investor’s interest in Absaloka; provided, however, that the portion of such
distribution equal to (i) the remaining outstanding principal balance and
accrued interest under the Fixed Payment Note at the date of the Breach
Liquidation and (ii) the amount, if any, remaining payable by Investor to WRI in
respect of the Contingent Payment Obligation for any period prior to the date of
the Breach Liquidation, whether or not yet reflected in an Invoice, shall be
paid to WRI on behalf of Investor before the remaining portion of the Booked-Up
Capital Account is paid to Investor;
          (c) If the total distributions made by Absaloka to Investor pursuant
to the Restated Operating Agreement (but disregarding any portion of the
distributions paid to WRI as a payment on the Fixed Payment Obligation pursuant
to (b) above) would not trigger Cash Payout under the Restated Operating
Agreement, WRI shall pay to Investor an amount which, if treated as a
distribution by Absaloka to Investor, would be sufficient to cause Cash Payout
under the Restated Operating Agreement (the “IRR Payment”);

12



--------------------------------------------------------------------------------



 



          (d) The Deferred Payment Notes will be cancelled;
          (e) The Investor Parent Guaranty and Investor Pledge will be
cancelled; and
          (f) If Absaloka does not have sufficient cash to make a cash
distribution to Investor as required under this Section 7, WRI shall lend
Absaloka up to the amount of Investor’s Booked-Up Capital Account on the terms
specified in the Restated Operating Agreement.
          7.3 Procedure on Breach Liquidation Event. The Manager of Absaloka
shall promptly notify Investor and WRI of the occurrence of a Breach Liquidation
Event, which notice shall include a calculation of the Investor’s Booked-Up
Capital Account as of the date of the Breach Liquidation Event, accompanied by a
schedule of all distributions made by Absaloka to Investor for the period in
which Investor has been a member of Absaloka (the “Absaloka Breach Liquidation
Event Occurrence Notice”). Within ten (10) Business Days of receipt of the
Absaloka Breach Liquidation Event Occurrence Notice, WRI shall send a notice to
Investor and Absaloka informing them of the remaining balance under the Fixed
Payment Note. Within ten (10) Business Days of receipt of all information,
provided that Investor has paid all accrued Deferred Payments, Investor may
elect to require the Breach Liquidation of Absaloka by notifying WRI and
Absaloka in writing. Investor shall provide to WRI wire transfer instructions
for the IRR Payment. The IRR Payment shall be made no later than ten
(10) Business Days following the receipt by WRI from Investor of the notice of
election. If Investor does not elect to require a Breach Liquidation within the
time period set forth above, the rights of Investor in respect of a Breach
Liquidation Event shall be deemed waived.

13



--------------------------------------------------------------------------------



 



     8. Withdrawal.
          8.1 Investor shall be entitled to withdraw as a Member of Absaloka at
any time. In the event that Investor provides written notice to Absaloka that it
is electing to withdraw from Absaloka (the “Withdrawal Notice”), it shall be
entitled to receive from Absaloka the amount of Investor’s Booked-Up Capital
Account balance at the date of withdrawal, determined in accordance with the
provisions of the Restated Operating Agreement; provided, however, that the
portion of such distribution equal to (i) the remaining principal and accrued
interest owing under the Fixed Payment Note at the date of withdrawal and
(ii) the amount, if any, remaining payable by Investor to WRI in respect of the
Contingent Payment Obligation for any period prior to the date of withdrawal,
whether or not yet reflected in an Invoice, shall be paid to WRI on behalf of
Investor before the remaining portion of the Booked-Up Capital Account is paid
to Investor. WRI shall prepare an Invoice indicating amounts payable as of the
date of withdrawal for any period not covered by an outstanding Invoice.
          8.2 At the date of withdrawal, (i) the Contingent Payment Obligation
will be cancelled and (ii) the Investor Parent Guaranty and the Investor Pledge
will be cancelled. The Fixed Payment Note, to the extent not fully paid through
the payments by Absaloka to WRI on behalf of Investor in accordance with the
provisions of Section 8.1, shall continue to be an obligation of Investor.
     9. WRI Buyout Option.
          9.1 At any time from the fifth anniversary of the Closing until the
sixth anniversary of the Closing (the “Buyout Period”), WRI shall have the
option (the “Buyout Option”) to purchase the Membership Interest of Investor in
Absaloka upon the terms set forth

14



--------------------------------------------------------------------------------



 



herein. The Buyout Option, if exercised, must be exercised by WRI giving written
notice (the “Buyout Notice”) to Investor and Absaloka of its election to
exercise the Buyout Option.
          9.2 The price payable under the Buyout Option (the “Buyout Price”)
shall be an amount equal to the Investor’s Booked-Up Capital Account at the date
of the Buyout Notice determined in accordance with the provisions of the
Restated Operating Agreement, if exercised during the first three months
following such fifth anniversary, or 120% of such Booked-Up Capital Account if
exercised after the first three months following such fifth anniversary, in each
case, reduced by remaining principal and interest owing under the Fixed Payment
Note at the date of the Buyout Notice.
          9.3 If a Buyout Notice is given pursuant to Section 9.1, Absaloka
shall provide to WRI and Investor in writing within 20 days the Investor’s
Booked-Up Capital Account as of the date of the Buyout Notice, determined in
accordance with the provisions of the Restated Operating Agreement. The closing
(the “Buyout Closing”) shall occur at a mutually convenient time and place no
later than 30 days following the date the Buyout Notice is given. At the Buyout
Closing, WRI or, at the election of WRI, an Affiliate of WRI selected by WRI,
shall pay the Buyout Price, reduced for any distributions made to Investor by
Absaloka between the date of the Buyout Notice and the Buyout Closing, and
Investor shall assign all of its Membership Interest in Absaloka to WRI or the
Affiliate, as applicable, free and clear of all Liens and encumbrances created
by, through or under Investor, and shall execute a Member Assignment,
substantially in the form of Exhibit A hereto. The Buyout Price shall be paid in
cash, certified funds, or by wire transfer at closing.
          9.4 From the date of the Buyout Notice, (i) the Contingent Payment
Obligation shall be cancelled, and (ii)  the Investor Parent Guaranty and the
Investor Pledge will

15



--------------------------------------------------------------------------------



 



be cancelled. The Fixed Payment Note, to the extent not fully paid through the
offset against the Buyout Price, shall continue as an obligation of Investor.
     10. Investor’s Representations and Warranties. Investor makes the following
representations and warranties:
          10.1 Existence. Investor is a limited liability company, duly
organized, validly existing and formed under the law of the State of Delaware,
and Investor is duly qualified to carry on its business, and is duly qualified
and in good standing, in each of the states in which the nature of its business
and activities requires it to be so qualified.
          10.2 Power and Authority. Investor has all requisite power and
authority to carry on its business as presently conducted, to enter into this
Agreement and each of the documents contemplated to be executed by Investor
hereunder, and to perform its obligations under this Agreement and under such
documents. The consummation of the transactions contemplated by this Agreement
and each of the documents contemplated to be executed by Investor will not
violate, nor be in conflict with, (i) any provision of Investor’s Certificate of
Formation or other governing documents, (ii) any material agreement or
instrument to which Investor is a party or is bound, or (iii) any judgment,
decree, order, statute, rule or regulation applicable to Investor.
          10.3 Authorization. The execution, delivery and performance of this
Agreement and each of the documents contemplated to be executed by Investor and
the transactions contemplated hereby and thereby have been duly and validly
authorized by all requisite action on the part of Investor.
          10.4 Execution and Delivery. This Agreement has been duly executed and
delivered on behalf of Investor, and all documents, instruments and schedules
required hereunder

16



--------------------------------------------------------------------------------



 



to be executed and delivered by Investor have been duly executed and delivered.
This Agreement and such documents and instruments constitute legal, valid and
binding obligations of Investor enforceable in accordance with their terms,
subject to (i) applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws of general application with
respect to creditors, (ii) general principles of equity and (iii) the power of a
court to deny enforcement of remedies generally based upon public policy.
          10.5 Investment Representations.
          (a) Investor’s principal place of business is located in the State of
Massachusetts.
          (b) Investor is acquiring the WRI Membership Interest and the Investor
Options solely by and for the account of Investor for investment purposes only
and not for subdivision, fractionalization, resale or distribution. Except as
set forth herein and in the Restated Operating Agreement and the Pledge
Agreement, Investor has no contract, undertaking, agreement or arrangement with
any person to sell, transfer or pledge the WRI Membership Interest or Investor
Option (or any portion thereof), and Investor has no present plans or intentions
to enter into any such contract, undertaking or arrangement.
          (c) Investor understands that the WRI Membership Interest, the
Investor Options, and the Option Interests have not been and will not be
registered under the Securities Act of 1933, as amended, or the securities laws
of any state, and cannot be sold or transferred without compliance with the
registration provisions of said Act or state laws or compliance with exemptions,
if any, available thereunder. Investor understands that neither Absaloka nor any
Member thereof has any obligation or intention to register the WRI Membership
Interest, the Investor Options, or the Option Interests, or any portion thereof,
under any federal or state

17



--------------------------------------------------------------------------------



 



securities act or law, or to make public the information required by Rule 144
under the Securities Act of 1933, as amended.
          (d) Investor acknowledges that it has been allowed an opportunity to
ask questions of WRI and Absaloka and has received answers thereto, and that it
has been given an opportunity to verify and clarify any information provided.
          (e) Investor has relied solely upon the documents submitted to
Investor and independent investigations made by Investor in making the decision
to purchase the WRI Membership Interest, the Investor Options, and the Option
Interests, and acknowledges that no representations or agreements other than
those set forth in this Agreement and the Restated Operating Agreement have been
made in respect thereto.
          (f) Subject to the terms of this Agreement and the Restated Operating
Agreement, Investor expressly acknowledges that: (i) each of the WRI Membership
Interest, the Investor Options, and the Option Interests is a speculative
investment that involves a high degree of risk of loss of the entire investment
of Investor in Absaloka; (ii) no federal or state agency has reviewed or passed
upon the adequacy or accuracy of the information set forth in the documents
submitted to Investor or made any finding or determination as to the fairness
for investment, or any recommendation or endorsement of an investment in
Absaloka; (iii) there are restrictions on the transferability of the WRI
Membership Interest, the Investor Options, and the Option Interests (or any
portions thereof); (iv) there will be no public market for the WRI Membership
Interest or the Investor Options (or any portion thereof), and, accordingly, it
is unlikely that Investor would be able to liquidate its investment in Absaloka;
and (v) any anticipated federal or state income tax benefits applicable to the
WRI Membership Interest or the Investor Options (or

18



--------------------------------------------------------------------------------



 



any portion thereof) may be lost through changes in, or adverse interpretations
of, existing laws and regulations.
          10.6 Brokers’ Fees. Investor has incurred no liability, contingent or
otherwise, for brokers’ or finders’ fees relating to the transactions
contemplated by this Agreement for which WRI shall have any responsibility.
     11. Representations and Warranties of WRI and WRI Sub. WRI and WRI Sub
jointly and severally represent and warrant, as follows:
          11.1 Existence. WRI and WRI Sub are each corporations duly organized
and validly existing under the law of the State of Delaware, and each is duly
qualified to carry on its business, and is duly qualified and in good standing
in each of the states in which the nature of its business and activities require
it to be so qualified. Absaloka is a limited liability company duly organized
and existing under the laws of the State of Delaware, and is duly qualified and
in good standing in each of the states in which the nature of its business and
activities require it to be so qualified.
          11.2 Power and Authority. Each of WRI and WRI Sub has all requisite
corporate power and authority to carry on its business as presently conducted,
to enter into this Agreement and each of the documents contemplated to be
executed by it hereunder, and to perform its obligations under this Agreement
and under such documents. The consummation of the transactions contemplated by
this Agreement and each of the documents contemplated to be executed by WRI and
WRI Sub will not violate, nor be in conflict with, (i) any provision of its
respective Certificate of Incorporation, By-laws, or other governing documents,
(ii) any material agreement or instrument to which either is a party or is
bound, or (iii) any judgment, decree, order, statute, rule or regulation
applicable to either of them.

19



--------------------------------------------------------------------------------



 



          11.3 Authorization. The execution, delivery and performance of this
Agreement and each of the documents contemplated to be executed by WRI and WRI
Sub and the transactions contemplated hereby and thereby have been duly and
validly authorized by all requisite corporate action on the part of each of WRI
and WRI Sub.
          11.4 Execution and Delivery. This Agreement has been duly executed and
delivered on behalf of each of WRI and WRI Sub, and all documents, instruments
and schedules required hereunder to be executed and delivered by WRI and WRI Sub
have been duly executed and delivered. This Agreement and such documents and
instruments constitute legal, valid and binding obligations of each of WRI and
WRI Sub enforceable in accordance with their terms, subject to (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws of general application with respect to creditors,
(ii) general principles of equity and (iii) the power of a court to deny
enforcement of remedies generally based upon public policy.
          11.5 Brokers’ Fees. Neither WRI nor WRI Sub has incurred any
liability, contingent or otherwise, for brokers’ or finders’ fees relating to
the transactions contemplated by this Agreement for which Investor or Absaloka
shall have any responsibility.
          11.6 Title, Liens and Encumbrances. WRI owns the WRI Membership
Interest and WRI Sub owns the Option Interests free and clear of all claims,
debts, Liens, mortgages, security interests, rights of first refusal to
purchase, and other encumbrances, other than Permitted Encumbrances. Absaloka’s
rights to the Sublease and the Coal Options are held free and clear of all
claims, debts, liens, mortgages, security interests, and encumbrances, other
than Permitted Encumbrances (defined below). WRI’s lease of minerals from the
Crow Tribe, and Absaloka’s Sublease of the minerals from WRI are free and clear
of all claims, debts, liens,

20



--------------------------------------------------------------------------------



 



mortgages, security interests, and encumbrances other than Permitted
Encumbrances. For purposes of this Agreement, “Permitted Encumbrances” means
collectively (a) the lien of First Interstate Bank of Billings, Montana or any
other lender, (b) the royalty and other interests of the Crow Tribe, including
those set forth in the letter agreement dated July 31, 2008 between WRI and the
Crow Tribe, (c) minor imperfections of title, if any, none of which is
substantial in amount, singularly or in the aggregate, or detracts from the
value or impairs the use of any such interest or asset subject thereto,
(d) lessor’s, materialmen’s, mechanics’, warehousemen’s, carriers’, repairmen’s
or other like liens arising in the ordinary course of business for amounts not
yet due, (e) liens for current taxes, assessments or other governmental charges
not yet due and payable or being contested in good faith by appropriate
proceedings, and (f) statutory liens incurred or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security, or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, leases,
government contracts, performance and return-of-money bonds, and similar
obligations which are not yet delinquent.
          11.7 Consents. There are no consents or waivers necessary to assign
the WRI Membership Interest or the Option Interests pursuant to this Agreement
which have not been obtained.
          11.8 No Prepayments. Neither WRI nor Absaloka is obligated, by virtue
of a prepayment arrangement, a “take or pay” arrangement, a production payment,
hedging or any other arrangement, to deliver any Indian Coal produced from the
Absaloka Mine as operated under the Sublease at some future time without then or
thereafter receiving full consideration therefor.

21



--------------------------------------------------------------------------------



 



          11.9 Operations in Progress. Except for those matters set forth on
Schedule 11.9 attached hereto, and for normal daily operating expenses, to the
knowledge of WRI and Absaloka, as of the date of this Agreement there are no
operations in progress under the Sublease which are reasonably expected to
exceed $5,000 in cost and which shall be payable in whole or in part on or after
the Closing.
          11.10 Indian Coal Purchase Contracts and Other Material Contracts.
Schedule 11.10 identifies all of the existing contracts or other agreements
relating to the sales or marketing of Indian Coal procured from the Absaloka
Mine operated under the Sublease, and all other material contracts related to
the operation of the Absaloka Mine operated under the Sublease to which Absaloka
or WRI is a party.
          11.11 Proceeds of Production. Absaloka is currently entitled to
receive from all purchasers of Indian Coal from the Absaloka Mine operated under
Sublease the full payment therefor, without offset, except where the failure to
receive same would not have a Material Adverse Effect on the value of the WRI
Membership Interest or the Investor Options.
          11.12 Bills in the Ordinary Course; Royalties. In the ordinary course
of business, each of WRI and Absaloka is current in its respective payments of
all costs and expenses pertaining to the operation of the Absaloka Mine under
the Sublease, except where such payments are being contested in good faith or
except where the failure to make such payments would not have a Material Adverse
Effect on the value of the WRI Membership Interest or the Option Interests.
There are no unpaid royalties, bonuses or other contractual payments which are
due from WRI or Absaloka to any third party with respect to the mining of Indian
Coal under the Sublease.

22



--------------------------------------------------------------------------------



 



          11.13 Legal Proceedings. No suit, action or other proceeding is
pending against WRI, WRI Sub or Absaloka, or, to the knowledge of any of them,
threatened in writing against any of the foregoing parties before any court,
governmental agency, arbitrator or other panel that relates to the Absaloka
Mine, the Sublease or the transactions contemplated by this Agreement that would
(i) impair the parties’ ability to consummate the transactions contemplated by
this Agreement or (ii) cause the impairment or loss of Investor’s title to or
the value of the WRI Membership Interest or the Option Interests, or
(iii) hinder or impede in any material respect the mining of Indian Coal from
the Sublease.
          11.14 Compliance with Laws. To WRI’s knowledge, all laws, rules,
regulations, ordinances and orders material to the mining of Indian Coal under
the Sublease (including but not limited to those of all governmental and
regulatory bodies having authority over the Absaloka Mine) have been complied
with in all material respects. Except as set forth on Schedule 11.14, to WRI’s
knowledge, all material governmental permits, approvals, license or other
authorizations required by any governmental entity or under any applicable law,
including Environmental Laws, for the operation and maintenance of the Absaloka
Mine under the Sublease, have been duly obtained, are final, are in full force
and effect, and are not subject to appeal or other legal challenge and, except
as set forth on Schedule 11.14, the Absaloka Mine currently is, and has in the
past two years been, in substantial compliance with each such permit, approval,
license or authorization.
          11.15 Environmental Matters. WRI has been, currently is and, pursuant
to the Mining Contract with Absaloka, will be, exclusively responsible for all
matters relating to compliance with and any remediation under Environmental Laws
with respect to the Absaloka Mine. The management and direction of all
day-to-day activities of the Absaloka Mine has been

23



--------------------------------------------------------------------------------



 



conducted by WRI, including without limitation, measures to comply with
Environmental Laws. Except as set forth on Schedule 11.15(a), WRI has not caused
or permitted the Absaloka Mine to be in material violation of or noncompliance
with Environmental Laws, or done anything or permitted anything to be done which
has subjected such property to any remedial obligations under any Environmental
Laws which have not been remedied or substantially remedied. WRI has not
received written notice of any existing, pending or threatened action or
investigation regarding the Absaloka Mine by any governmental authority or any
other party in connection with any Environmental Laws other than those matters
set forth on Schedule 11.15(b). WRI has employed, established and implemented
such procedures as are required by Environmental Laws with regard to its
operation of the Absaloka Mine, including, without limitation, procedures to
ensure (i) prompt reporting or remediation under any Environmental Laws,
(ii) disposal of hazardous substances or solid wastes from the Absaloka Mine in
quantities or locations that would not violate or require remedial action under
any Environmental Laws, (iii) release of hazardous substances on, to or from the
Absaloka Mine in a quantity equal to or less than that quantity which requires
reporting pursuant to Section 103 of CERCLA, and (iv) release of hazardous
substances that would not pose an imminent and substantial endangerment to
public health or welfare or the environment. WRI has not used and has not
permitted the use of the Absaloka Mine in a manner which has resulted in (a) a
material violation of or noncompliance with Environmental Laws, including those
which subject the Absaloka Mine to any remediation under any Environmental Laws,
that has not been remedied or substantially remedied, (b) the disposal of any
hazardous substance or solid waste in quantities or locations that violates, or
requires or potentially requires remedial action under, any Environmental Laws
that has not been remedied or substantially remedied, (c) a release of a
hazardous substance on or to any property

24



--------------------------------------------------------------------------------



 



in a quantity equal to or exceeding that quantity which requires reporting
pursuant to Section 103 of CERCLA that has not been reported and has not been
remedied or substantially remedied, or (d) the release of any hazardous
substance on or to any property so as to pose an imminent and substantial
endangerment to public health or welfare or the environment in violation of any
Environmental Law. Absaloka has not taken any actions which are inconsistent
with these representations.
     As used herein, the term “Laws” shall mean any and all laws, statutes,
ordinances, requirements, permit or license conditions, rules, regulations or
orders of any federal, tribal, state, local, executive, legislative, judicial,
regulatory or administrative agency, board, or other governmental authority, and
the term “Environmental Laws” shall mean Laws pertaining or relating to
(a) noise or odors; (b) actual or threatened pollution or protection of the air,
groundwater, surface water, land, soils or subsurface strata; (c) solid, gaseous
or liquid waste generation, treatment, storage, disposal or transportation;
(d) exposure to hazardous or toxic substances or conditions; (e) regulation with
respect to the health and safety of the manufacture, processing, distribution in
commerce, use, or storage of chemical substances, petroleum or petroleum
products; or (f) safety or health of employees (including working conditions) in
effect on the date hereof in the jurisdiction(s) where the Absaloka Mine is
located or where any hazardous substances generated by the operation of the
Absaloka Mine are disposed of. Environmental Laws include without limitation,
the Clean Air Act, as amended; the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 and Superfund Amendments and
Reauthorization Act of 1986, as amended (collectively, “CERCLA”); the Federal
Water Pollution Control Act, as amended; the Federal Mine Safety and Health Act
of 1977; the Resource Conservation and Recovery Act of 1976 (“RCRA”), as

25



--------------------------------------------------------------------------------



 



amended; the Safe Drinking Water Act, as amended; the Surface Mining Control and
Reclamation Act, as amended; and the Toxic Substances Control Act, as amended.
          11.16 Taxes. All material taxes and assessments of Absaloka, WRI and
WRI Sub, including but not limited to ad valorem, property, excise and similar
taxes and assessments based on or measured by the ownership of the Absaloka Mine
or the production of Indian Coal under the Sublease or the receipt of proceeds
therefrom, which are currently due and payable have been properly and timely
paid, except to the extent such taxes or assessments are being contested in good
faith in the ordinary course of business and identified on Schedule 11.16. WRI,
WRI Sub and Absaloka have each filed all tax returns required to be filed, and
all such returns are correct and complete in all material respects. None of WRI,
WRI Sub or Absaloka is under or subject to a tax audit of any portion of its tax
returns, and none of them has received any notice from any taxing authority that
it intends to commence a tax audit of any portion of its respective tax returns.
          11.17 Tax Partnerships. Except for Absaloka, no portion of the
Absaloka Mine (i) has been contributed to and is currently owned by a tax
partnership; (ii) is subject to any form of agreement (whether formal or
informal, written or oral) deemed by any state or federal tax statute, rule or
regulation to be or to have created a tax partnership; or (iii) otherwise
constitutes “partnership property” (as that term is used throughout Subchapter K
of Chapter 1 of Subtitle A of the Code) of a tax partnership.
          11.18 Tax Credit Qualification.
          (a) The facility from which Absaloka will produce coal will be timely
placed in service in accordance with Section 45(d)(10) of the Code.

26



--------------------------------------------------------------------------------



 



          (b) Coal produced by Absaloka from the Sublease will qualify as Indian
Coal within the meaning of Section 45(c)(9) of the Code.
          (c) Absaloka is entitled to all of the Indian Coal Production Tax
Credits from the mining of Indian Coal under the Sublease except with respect to
coal sold in satisfaction of contracts existing on the date of this Agreement
that are not assigned to Absaloka.
          (d) All sales of Indian Coal produced from the Absaloka Mine under the
Sublease made under sale contracts that have been, or will be, assigned by WRI
to Absaloka or that may be entered into in the future regarding sales of Indian
Coal which is produced from the Absaloka Mine prior to January 1, 2013 are and
will continue to be made to an unrelated third party in compliance with
Section 45(e)(4) of the Code.
          (e) Absaloka will not receive or benefit from any governmental grants,
tax exempt financing, subsidized financing, or federal income tax credits other
than the Indian Coal Production Tax Credit, which could reduce the amount of
Indian Coal Production Tax Credit under Section 45(b)(3) of the Code, during the
period beginning on the Closing and ending on January 1, 2013.
          11.19 Status of WRI and WRI Sub. None of WRI, WRI Sub or Absaloka is a
non-resident alien, foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Code and the rules and
regulations promulgated thereunder).
          11.20 No Undisclosed Liabilities. None of WRI, WRI Sub or Absaloka
have any material liabilities (whether absolute, accrued, contingent or
otherwise) of a nature required by generally accepted accounting principles
applied on a consistent basis to be reflected on a balance sheet involving such
party with respect to the ownership and operation of the Sublease which have not
been so reflected.

27



--------------------------------------------------------------------------------



 



          11.21 Extension of 2004 Exploration Agreement. WRI has timely paid to
the Crow Tribe the amount required to exercise and extend the exploration rights
as required under Sections 5.3 and 5.4 of the Exploration and Option to Lease
Agreement dated February 13, 2004 between WRI and the Crow Tribe (the “2004
Exploration Agreement”).
          11.22 Amendment of First Crow Lease. The agreements contained in
Section 6 of the 2004 Exploration Agreement constitute a legal, valid and
binding amendment of the First Crow Lease.
     12. Certain Tax Matters.
          12.1 Private Letter Ruling. On October 3, 2008, Absaloka requested the
Private Letter Ruling from the IRS in the form of Exhibit D hereto requesting
rulings that:
          (a) Absaloka’s interest in the Sublease qualifies as an economic
interest in minerals in place within the meaning of Treas. Reg. § 1.611-1(b)(1)
and not as a production payment under IRC § 636 and Treas. Reg. § 1.636-3;
          (b) Production from the Crow Reserves qualifies as “Indian coal”
within the meaning of IRC § 45(c)(9);
          (c) Absaloka will be the producer (as that term is used in IRC
§ 45(e)(10)(A)) of Indian coal from an Indian coal production facility (as that
term is used in IRC § 45(d)(10)) with respect to production under the Sublease;
          (d) The Crow Tribe will not be entitled to any of the credits
available under IRC § 45(e)(10) from the activities of Absaloka;
          (e) The Sublease will comprise a single Indian coal production
facility for purposes of IRC §§ 45(d)(10) and 45(e)(10); and

28



--------------------------------------------------------------------------------



 



          (f) Investor’s interest in Absaloka will not constitute a production
payment under IRC § 636.
          12.2 Procedure for Private Letter Ruling. All costs associated with
the Private Letter Ruling shall be borne by WRI. Absaloka shall provide Investor
with copies of all documents provided to the IRS or the Treasury Department in
connection with the request for a Private Letter Ruling. Investor shall have no
remedy or recourse against WRI or Absaloka under this Agreement if the Private
Letter Ruling is not acceptable to Investor, except as expressly set forth
herein or in the Restated Operating Agreement. Investor shall, in good faith,
cooperate with Absaloka’s efforts to acquire a Private Letter Ruling and shall
amend this Agreement and the documents contemplated hereunder in order that
Absaloka may obtain a Favorable Ruling, if, in the reasonable discretion of each
of Investor and WRI, such amendments will not have a Material Adverse Effect on
WRI, Absaloka or Investor.
          12.3 Escrow in the Event of Tax Audit. Promptly following the written
notice of commencement of any IRS audit of Absaloka wherein the IRS asserts,
proposes to assert, or may assert that the Indian Coal produced and sold by
Absaloka does not qualify for Indian Coal Production Tax Credits or that
Investor is not entitled to its allocable share of Indian Coal Production Tax
Credits from Absaloka, whether or not such assertion or proposed assertion
relates to periods prior to the purchase of the WRI Membership Interest
contemplated hereunder (such audit to be referred to as a “Tax Audit” and the
date of receipt of written notice, the “Escrow Commencement Date”), Investor and
WRI shall enter into an escrow agreement with an escrow agent, substantially in
the form of Exhibit I (the “IRS Audit Escrow Agreement”). The IRS Audit Escrow
Agreement and the funds in the IRS Audit Escrow Account established pursuant
thereto shall be administered in accordance with the following provisions:

29



--------------------------------------------------------------------------------



 



          (a) Beginning with the commencement of the calendar quarter in which
the Escrow Commencement Date occurs and continuing for each calendar quarter
until the “Conclusion of a Tax Audit” (as that term is defined below, with such
period of time being the “Escrow Period”), Investor shall deposit into the IRS
Audit Escrow Account all Deferred Payments for each such calendar quarter (the
“IRS Audit Escrow Amount” and the sum of all IRS Audit Escrow Amounts being the
“Escrowed Funds”). WRI shall be treated as the owner of the Escrowed Funds for
federal income tax purposes.
          (b) The “Conclusion of a Tax Audit” will be deemed to have occurred
upon the earliest to occur of the following events: (i) the IRS provides written
notice to Absaloka that it does not intend to assert claims against Absaloka or
any member of Absaloka in respect of the Indian Coal Production Tax Credits,
(ii) the receipt by Absaloka or any member of Absaloka of written notice from
the IRS that it will not assert any adjustments with respect to the
qualification or allocation of Indian Coal Production Tax Credits; (iii) a
settlement agreement with the IRS which resolves the open federal income tax
issues in connection with such audit; (iv) a judgment of a court of law or a
decision in an administrative proceeding becoming non-appealable with respect to
the federal income tax issues in connection with such audit; or (v) the
expiration of the applicable period of limitations for making assessments with
respect to the years under examination in the tax audit if the IRS has made no
assessments within such period with respect to such issue.
          (c) At the Conclusion of a Tax Audit, Investor and WRI agree to
recalculate, based on the provisions of this Section 12.3(c), any amounts due to
or owed by each of Investor and WRI pursuant to the terms of this Agreement. If,
under the Conclusion of a Tax Audit,

30



--------------------------------------------------------------------------------



 



          (i) Coal produced and sold by Absaloka fails to qualify for the Indian
Coal Production Tax Credit, whether or not the allocations thereof are allowed
or disallowed (a “Disqualification Event”), as an adjustment to the purchase
price for the WRI Membership Interest, (A) the Escrowed Funds, including accrued
interest thereon, shall be paid to Investor, (B) WRI shall return to Investor
all payments previously received in respect of the Deferred Payments, (C) the
Contingent Payment Obligations, the Investor Options, the Investor Parent
Guaranty and the Investor Pledge will be cancelled as of the date of the
Conclusion of a Tax Audit, (D) no payment will be required under the Fixed Note
Obligation until Investor has reached Cash Payout without regard to funds paid
to Investor under this Section 12.3(c)(i), (E) Investor will not be entitled to
require exercise of any unexercised Coal Options and (F) Investor’s Sharing
Percentage (as defined in the Restated Operating Agreement) shall be reduced to
1% after Payout. Any payment by WRI to Investor pursuant to (B) above shall be
made within five (5) Business Days following the Conclusion of a Tax Audit, or,
may, at the election of WRI, be paid by means of a promissory note (the “Tax
Payment Note”) delivered at such date and having the following characteristics:
          (x) Six month maturity, subject to extension at the election of WRI
for one additional six-month period, on the terms set forth in (y) below.
          (y) Interest payable quarterly in advance at the prime rate published
in the Money Rates section of the Wall Street Journal for the first Business Day
of the week in which the Tax Payment Note is delivered, which rate shall
increase to such prime rate plus 4% for the second six months, if WRI elects to
extend the maturity; and

31



--------------------------------------------------------------------------------



 



          (z) Prepayable at any time at the election of WRI.
          (ii) The allocation to Investor of Indian Coal Production Tax Credits
is entirely disallowed (a “Disallowance Event”), (A) the Escrowed Funds,
including accrued interest thereon, shall be paid to Investor, (B) the
Contingent Payment Obligation, any unexercised Investor Options, the Investor
Parent Guaranty and the Investor Pledge will be cancelled as of the date of the
Conclusion of a Tax Audit, (C) no payment will be required under the Fixed Note
Obligation until Investor has reached Cash Payout without regard to funds paid
to Investor under this Section 12.3(c)(ii), (D) Investor will not be entitled to
require exercise of any unexercised Coal Options and (E) Investor’s Sharing
Percentage (as defined in the Restated Operating Agreement) shall be reduced
after Payout to 1%.
          (iii) If at the Conclusion of a Tax Audit, the IRS determines that a
portion of the coal produced and sold by Absaloka qualifies for the Indian Coal
Production Tax Credit and a portion does not qualify, and/or the allocations
thereof to Investor are partially allowed and partially disallowed, the parties
shall determine the amount to be received by Investor (the “Audit Overpayment”),
as follows. First, the parties shall determine the excess, if any, of
(i) Deferred Payments made from the first day of the period under audit to the
Escrow Commencement Date over (ii) the amount which would have been so paid had
the Applicable Percentage of Indian Coal Production Tax Credits determined in
the Tax Audit to have been allowable to the Members (or which were not addressed
in the Tax Audit) during such period been allocated to Investor. The Applicable
Percentage with respect to Indian Coal Production Tax Credits shall be the
Investor’s allocable percentage of such Indian Coal Production Tax Credits

32



--------------------------------------------------------------------------------



 



under the Operating Agreement. Second, the parties shall determine the excess,
if any, of (i) the Deferred Payments paid to the IRS Audit Escrow Account over
(ii) 90% of the Indian Coal Production Tax Credits actually allowed to the
Investor for the Escrow Period. The sum of the excesses determined in the
preceding two sentences shall be the Audit Overpayment. The Escrowed Funds,
including interest thereon, shall be paid to Investor in an amount that does not
exceed the Audit Overpayment, and any balance shall be paid to WRI. If there
remains any balance of the Audit Overpayment after payment of the Escrowed Funds
to Investor as provided in the preceding sentence, Investor shall make no
further Deferred Payments until the amount of such cancelled Deferred Payments
equals such remaining balance of the Audit Overpayment. Further, if there
remains any balance of the Audit Overpayment after application of amounts as
provided in the preceding two sentences on January 1, 2013, or, at the
Conclusion of a Tax Audit, if later, WRI shall pay to Investor such remaining
balance. Any payment by WRI to Investor may, at the election of WRI, be paid by
means of a promissory note having the characteristics of the Tax Payment Note.
Subject to the foregoing, the Deferred Payment Notes, any unexercised Investor
Options, the Investor Parent Guaranty, the Investor Pledge and any unexercised
Coal Options will remain in full force and effect.
          (iv) If at the Conclusion of a Tax Audit, the Indian Coal Production
Tax Credit is allowed and the allocations to Investor thereof are allowed,
(a) the Escrowed Funds, including the accrued interest thereon, shall be paid to
WRI, and (b) the Deferred Payment Notes, Investor Parent Guaranty and the
Investor Pledge, the Investor Options and the Coal Options shall remain in full
force and effect.

33



--------------------------------------------------------------------------------



 



          (v) The remedies set forth in this Section 12 shall be the exclusive
remedy of Investor for the occurrence of a full or partial Disqualification
Event or Disallowance Event, and no separate claim may be made for breach of the
representations and warranties in Section 11.18.
          12.4 Change in Law. If a Change in Law (as defined in the Restated
Operating Agreement) occurs that retroactively reduces or eliminates the Indian
Coal Production Tax Credits that are available to Absaloka from the Sublease,
such Change in Law shall be treated as a Disqualification Event pursuant to
Section 12.3(c)(i) (in the case of an elimination of the Indian Coal Production
Tax Credit) and (iii) above (in the case of a reduction of the Indian Coal
Production Tax Credit). The remedies set forth in this Section 12.4 shall be the
exclusive remedies of Investor for the occurrence of a Change in Law.
          12.5 Tax Audit. WRI Sub shall control any and all negotiated
settlements with any tax authority with respect to the qualification of coal
production from the Absaloka Mine for Indian Coal Production Tax Credits.
Investor shall control any and all negotiated settlements with any tax authority
with respect to the allocation of Indian Coal Production Tax Credits among the
members of Absaloka. The party controlling a negotiated settlement with any tax
authority shall, in good faith, consult with the other party regarding the
suggested terms of such settlement; provided, however, that the controlling
party shall be under no obligation to comply with any suggestion of the other
party. The controlling party shall provide to the other party copies of all
correspondence or pleadings between the controlling party and the tax authority
regarding any tax audit. The other party shall be entitled to monitor all
hearings and meetings with the tax authority associated with such settlement
negotiations.

34



--------------------------------------------------------------------------------



 



     13. Closing Deliveries.
          13.1 Closing Deliveries by WRI.
          (a) At the Closing, WRI shall deliver the following documents:
          (i) the Crow Sublease;
          (ii) the Restated Operating Agreement;
          (iii) the Mining Contract, substantially in the form of Exhibit B to
the Restated Operating Agreement;
          (iv) the Approval Escrow;
          (v) the Sales Agency Agreement, substantially in the form of Exhibit C
to the Restated Operating Agreement;
          (vi) Assignment and Assumption Agreements from WRI to Absaloka for the
sale of coal produced from the Sublease representing at least 80% of the
production subject to sales contracts from the Absaloka Mine to which WRI is a
party;
          (vii) certificates of insurance covering the Sublease and the
operation of the Absaloka Mine and naming Investor as an additional insured
party;
          (viii) a FIRPTA certificate;
          (ix) a letter agreement with the Crow Tribe consenting to the Sublease
and the transactions contemplated by this Agreement requiring Crow Tribe
consent; and
          (x) the Assignment of Member Interest.
          13.2 Closing Deliveries by Investor. At the Closing, Investor shall
deliver the following documents or take the following actions:
          (i) the Fixed Payment Note;

35



--------------------------------------------------------------------------------



 



          (ii) the Investor Parent Guaranty;
          (iii) the Investor Pledge;
          (iv) the Contingent Payment Obligation;
          (v) the Approval Escrow;
          (vi) the Restated Operating Agreement;
          (vii) the Assignment of Member Interest; and
          (viii) the Equity Payment shall have been paid by Investor to WRI and
the Escrow Agent, respectively.
     14. Post-Closing Matters.
          14.1 Reports. Absaloka shall be responsible for performing all
accounting and reporting with respect to the Contingent Payment Obligation.
Beginning with the calendar quarter ending on December 31, 2008, and every
applicable calendar quarter thereafter, Absaloka shall prepare and furnish to
WRI and Investor within fifteen (15) days after the end of each calendar quarter
a Quarterly Report. The “Quarterly Report” shall be a report detailing Indian
Coal production and sales from the Sublease for the most recent calendar
quarter. Each Quarterly Report shall include (1) an accounting of all Indian
Coal production and sales, (2) the allocation of Indian Coal Production Tax
Credits to Investor; and (3) all other information necessary and sufficient for
Investor and WRI to calculate and verify the payment required under the
Contingent Payment Obligation. The Invoice provided by WRI to Investor setting
forth payments required in respect of the Deferred Payments shall include a copy
of the Quarterly Report.
          14.2 Overpayments or Underpayments. If at any time Investor is
determined, other than as described in Section 12, to have paid WRI more than
the amount then due with

36



--------------------------------------------------------------------------------



 



respect to any Contingent Payment Obligation, including by reason of correction
in the information provided in the Quarterly Report, but excluding any
overpayment occurring by reason of the matters dealt with in Section 12 above,
WRI shall return any such overpayment, limited to amounts actually paid to WRI
by Investor, after Investor notifies WRI of the amount of such overpayment and
provides WRI reasonably satisfactory documentation thereof. Alternatively,
without limiting Investor’s recourse under the preceding sentence, Investor may
elect to offset the amount of any such overpayment against future payments to
WRI under the Contingent Payment Obligation. Likewise, if Investor is determined
to have paid WRI less than the amount then due with respect to any Contingent
Payment Obligation, Investor shall, upon notice from WRI and delivery of
reasonably satisfactory documentation, pay such additional amount to WRI.
Investor and WRI agree that, if the overpayment or underpayment has been paid
into either the Approval Escrow or the IRS Audit Escrow Account, they will
provide joint instructions to the escrow agent to implement the agreements in
this Section 14.2. If at any time Investor is determined, other than as
described in Section 12, to have paid WRI any amount which could have been
deferred pursuant to the Fixed Payment Note, with respect to any Fixed Payment
Obligation, by reason of correction in the information provided in the Quarterly
Report, but excluding any overpayment occurring by reason of the matters dealt
with in Section 12 above, Investor shall be entitled to offset such amount
against future payments due under the Fixed Payment Obligation.
          14.3 Sales to Unrelated Persons. All sales by Absaloka of Indian Coal
mined from the Sublease pursuant to coal sales contracts that have been or will
be assigned to Absaloka or that may be entered into in the future regarding
sales of Indian Coal which is produced from

37



--------------------------------------------------------------------------------



 



the Absaloka Mine prior to January 1, 2013 will be made to an unrelated third
party in accordance with IRC §§ 45(e)(4) and 45(e)(10)(A).
          14.4 Duration of Sublease. WRI covenants to Investor that the Sublease
will remain in effect until September 30, 2013 other than as a result of the
failure of a Second Payment Condition; provided, however, that the sole remedy
of Investor in the event of breach of this covenant will be to require a Breach
Liquidation of Absaloka.
          14.5 Assignment of Coal Sales Agreements. WRI shall use commercially
reasonable efforts to obtain the assignment to Absaloka of any contracts for the
sale of coal produced from the Sublease that have not been previously assigned
to Absaloka. WRI shall agree with or stipulate to the customer under any such
assigned coal supply agreement that WRI shall remain responsible to the customer
in the event Absaloka fails to perform under the coal supply agreement.
          14.6 No Cancellation of 2004 Exploration Agreement. WRI agrees that it
will not invoke any right it may have under Section 21.3 of the 2004 Exploration
Agreement to cancel the 2004 Exploration Agreement by reason of the failure to
have obtained approval by the Secretary of Interior by the date specified in
such Section.
          14.7 Extension of Credit. If the expiration date for the Indian Coal
Production Tax Credit is extended, or if such Credit is made permanent,
Investor, Absaloka, WRI Sub and WRI agree to negotiate in good faith for an
extension of, amendment to, or modification of the transactions contemplated by
this Agreement, and WRI agrees not to approach any alternative investor with
respect to such a transaction, before the earliest to occur of (a) the
conclusion of good faith negotiations with Investor (which conclusion shall be
deemed to have occurred in any

38



--------------------------------------------------------------------------------



 



event three months following the date of enactment of the extension or making
permanent of such Credit), (b) Payout, or (c) November 15, 2012.
     15. Apportionment of Liabilities and Obligations.
          15.1 Investor. Investor assumes and shall pay for all costs, expenses,
liabilities and obligations accruing or relating to its WRI Membership Interest
for periods on and after the Closing, and to the Option Interests for all
periods after the date of the exercise of any Investor Option, including without
limitation, all obligations arising under agreements covering or relating to
such interests (collectively, the “Post-Acquisition Liabilities”). Investor
shall also pay one-half of all liability for all transfer taxes, costs,
assessments, fines and penalties, and “bulk sales act” or similar assessments,
fines and penalties, if any, resulting from the transfer of the WRI Membership
Interest and the Investor Options to Investor.
          15.2 WRI. WRI retains and shall pay for all costs, expenses,
liabilities and obligations accruing or relating to its WRI Membership Interest
for periods before the Closing, and WRI Sub retains and shall pay for all costs,
expenses, liabilities and obligations accruing or relating to Membership
Interests owned by it for periods before the exercise of any Investor Option,
including without limitation, all obligations arising under agreements covering
or relating to such interests (collectively, the “Pre-Acquisition Liabilities”).
WRI and WRI Sub shall also pay one-half of all liability for all transfer taxes,
costs, assessments, fines and penalties, and “bulk sales act” or similar
assessments, fines and penalties, if any, resulting from the transfer of the WRI
Membership Interest and the Investor Options to Investor.
     16. Indemnification. For the purposes of this Agreement, “Losses” shall
mean any actual loss, cost and expense (including reasonable fees and expenses
of attorneys, technical experts and expert witnesses), liability, and damage
(including those arising out of demands,

39



--------------------------------------------------------------------------------



 



suits, or sanctions of every kind and character); provided, however, that in no
event shall “Losses” be deemed to include (a) consequential damages, such as
lost profits, lost value of Indian Coal Production Tax Credits (for which the
sole remedy is set forth in Section 12) or lost business opportunities,
(b) punitive damages, or (c) liabilities or damages to the extent covered by
insurance or indemnification or contribution obligations from any other Person
which are actually paid over to the Indemnified Party. To the extent this
Agreement or the Restated Operating Agreement sets forth a limitation on damages
for breach of a representation or warranty or otherwise, “Losses” shall not
include any damages in excess of such limitation, and no claim may be made under
this Section 16 for any such additional damages.
          16.1 Investor’s Indemnification of WRI. Investor shall indemnify,
defend and hold harmless WRI and WRI Sub, their officers, directors,
shareholders, employees, representatives, agents, successors and assigns, from
and against all Losses, and statutory interest thereon, which arise from or in
connection with (i) the Post-Acquisition Liabilities, and (ii) Investor’s breach
of its representations, warranties and covenants in this Agreement.
          16.2 WRI’s Indemnification of Investor. WRI shall indemnify, defend
and hold harmless Investor, its officers, directors, shareholders, employees,
representatives, agents, successors and assigns, from and against all Losses,
and statutory interest thereon, which arise from or in connection with (i) the
Pre-Acquisition Liabilities, (ii) WRI’s, WRI Sub’s, or Absaloka’s breach of its
respective representations, warranties and covenants in this Agreement or the
Restated Operating Agreement and (iii) any liabilities to which Investor may
become subject under the borrowing agreements between WRI and First Interstate
Bank or any other lender to WRI.

40



--------------------------------------------------------------------------------



 



          16.3 Procedure for Indemnification. If a complaint, claim or legal
action, other than tax audits for which the exclusive remedy is set forth in
Section 12 above, is brought or made by a third party (“Third Party Claim”) as
to which WRI or Investor is entitled to indemnification hereunder (“Indemnified
Party”), the Indemnified Party shall give written notice of such Third Party
Claim to the indemnifying party (“Indemnifying Party”) promptly after the
Indemnified Party receives notice thereof, which notice shall include a copy of
any letter, complaint or similar writing received by the Indemnified Party;
provided, however, that any failure to provide, or delay in providing, such
notification shall not constitute a bar or defense to indemnification except to
the extent the substantive rights of Indemnifying Party have been prejudiced
thereby.
     The Indemnifying Party shall have the right to assume the defense of such
Third Party Claim with counsel reasonably satisfactory to the Indemnified Party.
After notice from the Indemnifying Party to the Indemnified Party of the
Indemnifying Party’s election so to assume the defense of such Third Party
Claim, the Indemnifying Party shall not be liable to the Indemnified Party for
any legal or other expenses subsequently incurred by the Indemnified Party in
connection with the defense of such Third Party Claim except as hereinafter
provided. If the Indemnifying Party elects to assume such defense and selects
such counsel, the Indemnified Party may participate in such defense through its
own separate counsel, but the fees and expenses of such counsel shall be borne
by the Indemnified Party unless (i) specifically agreed in writing by the
Indemnifying Party, or (ii) counsel selected by the Indemnifying Party
determines that, because of a conflict of interest between the Indemnifying
Party and the Indemnified Party, counsel for the Indemnifying Party cannot
adequately represent both parties

41



--------------------------------------------------------------------------------



 



in conducting the defense of such action (in which case the Indemnifying Party
shall not have the right to direct the defense of such Third Party Claim on
behalf of the Indemnified Party).
     The failure of the Indemnifying Party to notify an Indemnified Party of its
election to defend such Third Party Claim within twenty-one (21) days after
notice thereof was given to the Indemnifying Party shall be deemed a waiver by
the Indemnifying Party of its rights to defend such Third Party Claim.
     If the Indemnifying Party assumes the defense of such Third Party Claim,
the obligations of the Indemnifying Party shall include taking all steps
reasonably necessary in the defense of such Third Party Claim and holding the
Indemnified Party harmless from and against any and all damages caused by or
arising out of any settlement or any judgment in connection with such claim or
litigation. The Indemnifying Party may not settle such Third Party Claim without
the consent of the Indemnified Party, which consent shall not be unreasonably
withheld, unless such settlement involves solely the payment of money and the
giving of customary releases which will not disadvantage the Indemnified Party
in any manner.
     If the Indemnifying Party does not assume the defense of such Third Party
Claim in accordance with this Section 16.3, the Indemnified Party may defend
against such claim or litigation in such manner as it deems appropriate;
provided, however, that the Indemnified Party may not settle such Third Party
Claim without the prior written consent of the Indemnifying Party, which consent
shall not be unreasonably withheld. The Indemnifying Party shall promptly
reimburse the Indemnified Party for the amount of such settlement, or for the
amount of any judgment rendered with respect to such Third Party Claim, and for
all reasonable costs and expenses incurred by the Indemnified Party in the
defense of such claim, subject to the limitations on liability set forth herein.

42



--------------------------------------------------------------------------------



 



          16.4 Maximum Indemnification Liability. The parties intend that any
recovery under this Section 16 shall be without duplication of any recovery
under the Restated Operating Agreement or any other source for the same claim,
and that:
          (a) Except for liabilities arising out of breach of the representation
and warranty in Section 11.15 relating to environmental matters, the aggregate
indemnification liability of WRI and its Affiliates including, without
limitation, WRI Sub, to Investor under Section 16.2 above shall not exceed the
aggregate Equity Payment, Deferred Payments and all Option Purchase Prices paid
by Investor to WRI and WRI Sub pursuant to this Agreement, as of the date the
claim giving rise to such liability is made.
          (b) If Investor is liable under this Section 16 to indemnify WRI, the
aggregate indemnification liability of Investor shall not exceed the aggregate
amount which is actually accrued and due from Investor to WRI pursuant to this
Agreement as of the date the claim giving rise to such liability is made.
          16.5 After-Tax Basis. For purposes of this Agreement, no damages shall
be deemed to have been suffered by a party hereto with respect to any matter for
which indemnification is sought to the extent that such party or its direct or
indirect equity owner realizes any tax benefit relating thereto or arising
therefrom. All indemnification payments made pursuant to this Section 16 shall
be calculated and paid on an after-tax basis taking into account any state and
federal income taxes imposed on any indemnification payments made pursuant to
this Section 16, and taking into account all reimbursements, including
insurance.
     17. Westmoreland Coal Company Guarantee. WCC hereby agrees that it will be
responsible for the prompt payment by WRI of all of its obligations hereunder
and under the Restated Operating Agreement in accordance with the terms hereof
and thereof, as such

43



--------------------------------------------------------------------------------



 



agreements may be amended from time to time, and that upon default by WRI in
such obligations, Investor may pursue remedies directly against WCC without the
necessity of first pursuing and exhausting remedies against WRI.
     18. Miscellaneous.
          18.1 Further Assurances. WRI, WRI Sub, Investor and Absaloka shall
execute, acknowledge and deliver or cause to be executed, acknowledged and
delivered such instruments and take such other action as may be reasonably
necessary or advisable to carry out the purposes and intents of this Agreement
and any document, certificate or other instrument delivered pursuant hereto.
          18.2 Notices. All notices under this Agreement shall be in writing and
given by facsimile, registered or certified mail, postage prepaid, or by
national overnight courier, to the party or parties for whom the notices are
intended. Notices shall be effective when delivered to the recipient at the
following addresses:
If to WRI, WRI Sub or Absaloka:
WESTMORELAND RESOURCES, INC.
Two North Cascade Avenue
Colorado Springs, Colorado 80903
Attention: Mike Kegley, Esq.
Telephone: (719) 442-2600
Fax: (719) 448-8097
with a copy to:
Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, Colorado 80202
Attention: Larry Nemirow, Esq.
Telephone: (303) 892-7443
Fax: (303) 893-1379

44



--------------------------------------------------------------------------------



 



If to Investor:
Feedstock Investments IV, LLC
82 Devonshire Street R7E
Boston, MA 02109-3614
Attention: Michael Kearney
Telephone: 617-563-8769
Fax: 617-385-1054
with a copy to:
Sullivan & Worcester LLP
One Post Office Square
Boston, MA 02109
Attention: Christopher C. Curtis, Esq.
Telephone: (617) 338-2839
Fax: (617) 338-2880
Any party may, by written notice so delivered to the other party, change the
address or individual to which delivery shall thereafter be made.
          18.3 Survival. The representations, warranties, covenants and
agreements contained in this Agreement and in any instrument or document
delivered pursuant to this Agreement have been relied upon by the parties hereto
and shall survive the execution of this Agreement as follows: (i) the
representations and warranties contained in Sections 11.15, 11.16 and 11.18
hereof shall survive until the expiration of any applicable statute of
limitations, if any, taking into account any extension of such statute of
limitations; (ii) the representations and warranties contained in Section 11.4
hereof shall survive forever; and (iii) all other representations and warranties
shall survive for a period of two (2) years after the Closing of this Agreement
(collectively, the “Survival Period”) and shall not survive thereafter;
provided, however, any claim made prior to the expiration of the Survival Period
shall survive until the final resolution thereof. Any claim or cause of action
(including, without limiting the generality of the foregoing, a claim for
indemnification pursuant to Section 16) based upon or arising out of a breach of
a representation or warranty made hereunder or in any instrument or document

45



--------------------------------------------------------------------------------



 



delivered pursuant hereto must be made within the Survival Period or the party
against which such claim is made shall have no liability with respect thereto.
          18.4 Confidentiality. The parties hereto shall keep this Agreement
confidential except to the extent each may be required to disclose the contents
hereof to appropriate governmental authorities, the Crow Tribe, the IRS or to
the extent required in the operation of the Sublease, by law, regulation or
order, in connection with obtaining third party consents and other matters, or
in connection with any public announcement issued in accordance with
Section 18.5 hereof. Notwithstanding the foregoing, each party hereto may
consult with any tax advisor or legal counsel with respect to the transaction
contemplated hereby, subject to obtaining agreements by such advisors and legal
counsel to retain the confidentiality of the Agreement and related documents.
          18.5 Announcements. WRI and Investor shall consult with each other
regarding all press releases and other public announcements issued at, prior to
or following execution of this Agreement or the transactions contemplated hereby
(including announcements in filings made with the Securities and Exchange
Commission), except as may be required by applicable laws or the applicable
rules and regulations of any governmental agency or stock exchange. Subject to
the immediately preceding provisions of this Section 18.5, neither Investor nor
WRI shall issue any such press release or other public announcement without the
prior consent of the other party, which shall not be unreasonably withheld,
conditioned or delayed.
          18.6 Assignment. Except as provided in the Restated Operating
Agreement, neither Investor, on the one hand, nor WRI, WRI Sub or Absaloka (the
“WRI Parties”), on the other hand, may assign its rights or delegate its duties
or obligations under this Agreement without the prior written consent of the
other.

46



--------------------------------------------------------------------------------



 



          18.7 Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their successors and, subject to
Section 18.6 hereof, their permitted assigns.
          18.8 Complete Agreement; Conflicts. When executed by the authorized
representatives of the parties hereto, this Agreement, the Exhibits and
Schedules attached hereto, the documents to be delivered pursuant hereto, and
the Restated Operating Agreement shall constitute the complete agreement between
the parties, and all prior or contemporaneous discussions, understandings,
agreements or undertakings are merged hereunder and are superseded hereby. This
Agreement may be amended only by a writing signed by the parties. In the event
of a conflict between this Agreement and the Restated Operating Agreement, this
Agreement shall prevail as to matters related primarily to the terms of the
purchase and sale of the WRI Membership Interest, and the Restated Operating
Agreement shall prevail as to matters related primarily to the affairs of
Absaloka.
          18.9 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE WITHOUT REFERENCE TO THE
CONFLICT OF LAWS PROVISIONS THEREOF.
          18.10 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each
party and delivered to the other party.
          18.11 Definitions.
          (a) The following terms used in this Agreement are defined in the
sections of this Agreement referenced below:

47



--------------------------------------------------------------------------------



 



      Defined Term   Section of this Agreement
Absaloka
  Preamble
Absaloka Breach Liquidation Event Occurrence Notice
  Section 7.3
Agreement
  Preamble
Approval Escrow
  Section 4.1
BIA Approval
  Section 4.1
Booked-Up Capital Account
  Section 7.2(a)
Breach Liquidation Event
  Section 7.1
Buyout Closing
  Section 9.3
Buyout Notice
  Section 9.1
Buyout Option
  Section 9.1
Buyout Period
  Section 9.1
Buyout Price
  Section 9.2
CERCLA
  Section 11.15
Change in Law
  Section 4.2(h)(ii)
Closing
  Section 3
Code
  Section 4.2(c)
Company
  Preamble
Conclusion of a Tax Audit
  Section 12.3(b)
Contingent Payment Obligation
  Section 4.2(a)
Deferred Payments
  Section 4.2(a)
Deferred Payment Obligations
  Section 4.2(a)
Deferred Payment Note
  Section 4.2(a)
Disallowance Event
  Section 12.3(c)(ii)
Disqualification Event
  Section 12.3(c)(i)
Environmental Laws
  Section 11.15
Equity Payment
  Section 4.1
Escrow Commencement Date
  Section 12.3
Escrowed Funds
  Section 12.3(a)
Escrow Period
  Section 12.3(a)
Favorable Ruling
  Section 4.1
Fixed Payment Note
  Section 4.2(a)
Fixed Payment Obligation
  Section 4.2(a)
Guaranteed Amount
  Section 4.2(e)
Indemnified Party
  Section 16.3
Indemnifying Party
  Section 16.3
Indian Coal
  Section 4.2(c)
Indian Coal Production Tax Credits
  Section 4.2(c)
Invoice
  Section 4.2(d)
IRC
  Section 4.2(c)
IRR Payment
  Section 7.2(c)
IRS
  Section 4.1
IRS Audit Escrow Account
  Section 12.3
IRS Audit Escrow Agreement
  Section 12.3
IRS Audit Escrow Amount
  Section 12.3(a)

48



--------------------------------------------------------------------------------



 



      Defined Term   Section of this Agreement
Investor
  Preamble
Investor Options
  Section 5(a)
Investor Parent
  Section 4.2(e)
Investor Parent Guaranty
  Section 4.2(e)
Investor Pledge
  Section 4.2(e)
Laws
  Section 11.15
Losses
  Section 16
Maturity Date
  Section 4.2(b)
Member Assignment
  Section 1
Option Interest
  Section 5(a)
Option Notice
  Section 5(b)
Options Price
  Section 5(a)
Original Operating Agreement
  Recitals
Permitted Encumbrance
  Section 11.6
Pre-Acquisition Liabilities
  Section 15.2
Post-Acquisition Liabilities
  Section 15.1
Private Letter Ruling
  Section 4.1
Projected Payout Date Notice
  Section 5(b)
Quarterly Report
  Section 14.1
RCRA
  Section 11.15
Restated Operating Agreement
  Recitals
Second Payment Conditions
  Section 4.1
Success Ratio
  Section 12.3(c)(iii)
Survival Period
  Section 18.3
Tax Payment Note
  Section 12.3(a)(i)
Termination Events
  Section 4.2(g)
Third Party Claim
  Section 16.3
2004 Exploration Agreement
  Section 11.21
WCC
  Preamble
Withdrawal Notice
  Section 8.1
WRI
  Preamble
WRI Membership Interest
  Section 2
WRI Parties
  Section 18.6
WRI Sub
  Preamble

     The following terms used in this Agreement are defined in the sections of
the Restated Operating Agreement referenced below:

      Defined Term   Section of Restated Operating Agreement
Business Day
  2.1
Cash Deficit
  2.1
Cash Payout
  2.1
Change in Law
  2.1

49



--------------------------------------------------------------------------------



 



      Defined Term   Section of Restated Operating Agreement
Coal Options
  2.1
Credit Disallowance Period
  2.1
Crow Sublease
  2.1
First Crow Lease
  2.1
Internal Rate of Return
  2.1
Lien
  2.1
Material Adverse Effect
  2.1
Membership Interest
  2.1
Mining Contract
  2.1
Projected Payout Date
  2.1
Sales Agency Agreement
  2.1
Second Crow Lease
  2.1
Sharing Percentage
  2.1
South Extension
  2.1
Sublease
  2.1

          18.12 Disputes.
          (a) The parties shall seek to resolve any disputes or claims arising
in connection with this Agreement amicably through discussions among the
parties. No breach shall be deemed to occur hereunder until the party alleged to
be in breach is given at least 30 days prior written notice describing such
dispute or claim. A party’s exercise of its judgment as provided herein shall
not be subject to any dispute or claim.
          (b) If any dispute or claim is not settled or cured within the 30-day
period contemplated in Section 18.12(a), either party may commence adjudication
in federal or state courts in Delaware.
          18.13 Knowledge of WRI and Affiliates. For purposes of this Agreement,
the knowledge of WRI, WRI Sub or Absaloka shall be the actual or constructive
knowledge of the officers, directors or managers of such party, after making
reasonable inquiry or investigation.
     EXECUTED as of the date first above mentioned.

50



--------------------------------------------------------------------------------



 



            WRI:

WESTMORELAND RESOURCES, INC.
      By:   /s/ Morris W. Kegley       Name:  Morris W. Kegley      Title:    
Vice President and General Counsel        ABSALOKA:

ABSALOKA COAL, LLC
      By:   /s/ Todd A. Myers       Name:     Todd A. Myers      Title:     Vice
President        WRI SUB:

WRI PARTNERS, INC.
      By:   /s/ Morris W. Kegley       Name:     Morris W. Kegley      Title: 
   General Counsel and Secretary        WCC:

WESTMORELAND COAL COMPANY
      By:   /s/ Douglas P. Kathol       Name:     Douglas P. Kathol      Title: 
   Vice President, Finance and Treasurer   

51



--------------------------------------------------------------------------------



 



            INVESTOR:

FEEDSTOCK INVESTMENTS IV, LLC

By its Manager
      By:   /s/ Gary L. Greenstein       Name:     Gary L. Greenstein     
Title:     Attorney-in-Fact   

For Section 4.2(e) only

            INVESTOR PARENT:
      By:   /s/ J. Gregory Wass       Name:     J. Gregory Wass      Title:    
Asst. Treasurer     

52